Citation Nr: 0018225	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  96-28 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability secondary to a service-connected right knee 
disability.  

2.  Entitlement to service connection for a left heel 
disability secondary to a service-connected right knee 
disability.

3.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for the residuals 
of right knee injury, status post medial meniscectomy with 
osteoarthritis (a right knee disability).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1958 and from October 1966 to August 1968.  He also served 
with the United States Army Reserves (USAR) from April 1958 
to April 1963, with the Army National Guard from June 1977 to 
June 1984, and again with the USAR from June 1984 to June 
1994.  This service included periods of active duty for 
training, including from July 5, 1978 to October 31, 1978, 
and inactive duty training in June 1980.    

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine 
that established service connection for a right knee 
disability but denied the veteran's claims for service 
connection for a right ankle disability and a left heel 
disability, both claimed as secondary to the service-
connected right knee disability.  A notice of disagreement 
regarding the 10 percent evaluation assigned for the right 
knee disability, as well as the denial of service connection 
for the right ankle and left heel disabilities, was received 
in May 1996.  A statement of the case was issued in June 
1996.  A substantive appeal was received from the veteran in 
June 1996.  A hearing was held at the RO in October 1996. 

In a March 1999 decision, the Board denied the above 
referenced claims, as well as two additional claims.  
Thereafter, the appellant appealed this matter to the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court).

In September 1999, while the case was pending, the veteran's 
attorney and VA's Office of General Counsel filed a joint 
motion (Motion) requesting that the Court vacate the Board's 
March 1999 decision with respect to the claims for service 
connection for a right ankle disability and a left heel 
disability, both claimed as secondary to the service-
connected right knee disability, and for an increased initial 
evaluation for that disability.  Further, the Motion 
requested that the case be remanded to the Board for further 
readjudication.  With respect to the two additional claims 
adjudicated by the Board, the parties requested that these 
claims be dismissed.

In September 1999, the Court granted the Motion, vacated the 
Board's March 1999 decision that denied service connection 
for a right ankle disability and a left heel disability, as 
well as an increased initial evaluation for the right knee 
disability, and remanded the case to the Board for compliance 
with directives that were specified by the Court.  The other 
two issues were dismissed.


REMAND

The Board notes that subsequent to the September 1999 Court 
Order, additional evidence was associated with the record 
that had not been previously reviewed.  The Board notes that 
the veteran's procedural right to have this evidence 
initially reviewed by the agency of original jurisdiction was 
waived by his representative in a December 1999 letter.  See 
38 C.F.R. §§ 19.37, 20.1304 (c) (1999).  However, among this 
evidence is a December 1999 letter from a VA examiner who 
notes that he treated the veteran from 1996 to 1999, and 
while reports of treatment received in 1996 from this 
examiner are of record, records of subsequent treatment from 
him are not.  These records should be associated with the 
claims folder and reviewed by the RO prior to further 
appellate adjudication.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are deemed to be 
constructively of record in proceedings before the Board).

The Board further notes that in an April 2000 letter to the 
RO, the veteran's attorney indicated that the veteran desired 
an additional hearing on this matter "as provided in the 
regulations."  In order to ensure that all due process 
requirements are met, further clarification in this regard is 
necessary prior to further appellate adjudication.  

As such, these claims must be REMANDED to the RO for the 
following action:

1.  The RO should take the appropriate 
steps to associate with the claims folder 
all VA medical evidence not currently of 
record, to include treatment from the VA 
examiner who wrote the December 1999 
letter, noted above.  

2.  The RO should also contact the 
veteran's attorney in order to clarify 
the type hearing the veteran is currently 
requesting (i.e. a Board hearing in 
Washington, D.C. , a hearing before a 
member of the Board at the RO, a hearing 
before a hearing officer at the RO), and 
take appropriate action based on the 
response received.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for a 
right ankle disability and left heel 
disability, both claimed as secondary to 
his right knee, as well as his claim for 
an increased initial evaluation for the 
service-connected  right knee disability.  
The RO should review all evidence of 
record, as well as the dictates of the 
September 1999 Motion, noted above.  If 
the decision remains adverse to the 
veteran, he and his attorney should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




